Citation Nr: 0700701	
Decision Date: 01/10/07    Archive Date: 01/24/07

DOCKET NO.  05-10 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) 
Regional Office and Insurance Center (RO&IC)
in Philadelphia, Pennsylvania




THE ISSUE

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation.




REPRESENTATION

Appellant represented by:	Cumberland County Veterans 
Interment/Affairs Office



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran, who died in January 2004, served on active duty 
from July 1942 to April 1945.  The appellant is the veteran's 
surviving spouse.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2004 rating decision by the RO&IC.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.  



REMAND

The veteran died in January 2004 as a result of infection due 
to renal insufficiency as a consequence of vasculopathy.  

At the time of his death, the veteran had a combined 90 
percent schedular evaluation due to variously rated service-
connected disabilities:  

The appellant contends that the veteran was totally disabled 
by service-connected disabilities for 10 years prior to his 
death and that she is entitled to VA dependency and indemnity 
compensation.  38 U.S.C.A. § 1318 (West 2002).  

The appellant also contends that the fatal infection was 
aggravated by the veteran's service-connected disabilities 
and that service connection is warranted for the cause of his 
death.  38 U.S.C.A. § 1312 (West 2002).  

The evidence shows that the veteran died while a patient at 
the Philadelphia VA Medical Center.  However, the report of 
his final hospitalization and other records pertinent thereto 
have not been associated with the claims folder.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court), which held that the 
VA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

Those five elements include the effective date should 
benefits be granted to the appellant.  To date, the appellant 
has not been notified of that element.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO must ensure compliance with 
the VA's duties to assist the appellant 
in the development of her claim, as set 
forth in 38 U.S.C.A. §§ 5103, 5103A (West 
2002) and 38 C.F.R. § 3.159 (2006).  

In so doing, the RO should send the 
veteran a corrective duty to assist 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  Include an 
explanation as to the information or 
evidence needed to establish the 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman.  

2.  The RO also should take appropriate 
steps to request that the VAMC furnish a 
copy of all of the records associated 
with the veteran's final hospitalization.  

Such records should include, but are not 
limited to, discharge summaries, 
consultation reports, X-ray reports, 
laboratory studies, daily clinical 
records, doctor's notes, nurse's notes, 
and prescription records.  

The RO also should request that the 
appellant provide any such records she 
may have in her possession.  

A failure to respond or a negative reply 
to any request must be noted in writing 
and associated with the claims folder.  

3.  After undertaking any other indicated 
development, the RO should readjudicate 
the issues of service connection for the 
cause of the veteran's death and 
entitlement to dependency and indemnity 
compensation.  

If the benefits sought on appeal are not 
granted to the appellant's satisfaction, 
she and her representative must be 
furnished a Supplemental Statement of the 
Case and afforded an opportunity to 
respond.  

Thereafter, if indicated, the case should be 
returned to the Board for the purpose of appellate 
disposition.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  

The appellant need take no action unless she is notified to 
do so.  It must be emphasized, however, that she has the 
right to submit any additional evidence and/or argument on 
the matters the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369, 372-73 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  

